On Application for Rehearing
PER CURIAM.
Applications for rehearing have been filed by both appellee and appellant in this cause.
*683The appellant has called to our attention that we amended the judgment in this case in favor of plaintiff-appellant and assessed the costs against 'him. We did not mean to do this, and the costs should have been taxed against the defendant-appellee. This error will be corrected without granting a rehearing, and the judgment amended accordingly.
For the reasons assigned, our original decree is amended to assess the costs both in the district court and on appeal against the defendant-appellee, and our original decree, as thus amended, is reinstated and made final as to both appellant and appellee without the necessity of granting a rehearing.